Citation Nr: 0516122	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  98-04 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for major depression, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1990 to December 
1994.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

Service connection is also in effect for carpal tunnel 
syndrome of the left wrist and right wrist, each rated as 10 
percent disabling since separation from service.

In January 2000, the Board remanded the case on the then 
issues of entitlement to service connection for fibromyalgia, 
and an increased rating for major depression, then rated as 
30 percent disabling.

The RO subsequently granted service connection for 
fibromyalgia, and assigned a 40 percent rating.  That fully 
resolved that pending appellate issue.

The RO also increased the rating for major depression from 30 
to 50 percent.  However, since that is not the maximum 
assignable, the issue remains on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The RO also assigned a total rating based on individual 
unemployability (TDIU) from August 9, 1995, and found that 
the veteran had basic eligibility for certain education 
benefits from that same date.


FINDING OF FACT

Service-connected major depressive disorder is manifested, 
more nearly than not, by deficiencies in virtually all areas 
of functioning, sleep disturbance and intrusive memories with 
lack of motivation, and a general inability to establish and 
maintain effective relationships which causes essentially 
total occupational and social impairment; GAF ranges from 35-
45.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for major 
depressive disorder have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 
4.130, Diagnostic Code 9434 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations

With regard to the issue addressed herein, the Board notes 
that additional evidence might be available if further 
attempts were undertaken to pursue it.  The case was remanded 
previously by the Board and much of the development 
undertaken as a result has already resulted in increased 
benefits.  While a new VA examination might be productive, 
the clinical records and recent VA outpatient reports have 
already been helpful, and the opinions rendered in 
association therewith have been detailed and precise.  

Accordingly, there appears to be an adequate evidentiary 
basis for satisfactorily resolving the issue at this time.  
There appears to be no need for further delay on these 
matters, and given the action taken herein, the Board can 
stipulate that adequate development and notice has taken 
place to fulfill all regulatory requirements, to preserve all 
due process, and that Board action to address this issue 
within this decision is certainly in the veteran's best 
interests.  

Criteria

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2003); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).

The veteran's service-connected major depression has been 
evaluated as 30 percent disabling pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9434, under the "new" rating criteria 
for neuropsychiatric disabilities which took effective on 
November 7, 1996.  As the veteran's claim was filed after 
that date, the evaluation of this service-connected 
disability will be based on consideration of only the "new" 
criteria.

Under the current rating provisions, depression is rated 
under Diagnostic Code 9434 in accordance with the general 
formula for evaluating mental disorders set out following 
Diagnostic Code 9440.  38 C.F.R. § 4.130 (2004).  The ratings 
authorized by the general formula include 30, 50, 70, and 100 
percent.

A 30 percent evaluation is warranted when the mental disorder 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks on no more than 
a weekly basis, chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent evaluation is to be assigned when the mental 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is to be assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent rating is to be assigned if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The schedule for rating mental disorders refers to both 
specific symptoms of a mental disorder and the social and 
industrial impairment considered to accompany such symptoms.  
However, it is most important that in evaluating the severity 
of psychiatric disabilities, VA "assign a disability rating 
that most closely reflects the level of social and 
occupational impairment a veteran is suffering." Mauerhan v. 
Principi, 16 Vet. App. 436, 440-41 (2002).  Thus, the 
specific symptoms noted in the current rating schedule "are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular rating." 
Mauerhan, 16 Vet. App. at 442. Rather, "[i]f the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned." 
Mauerhan, 16 Vet. App. at 443.

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)].  A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Factual Background

Extensive prior clinical evaluations and reports are in the 
file for comparative purposes.  There are a number of 
assessments with regard not only to her mental health, but 
her overall health situation including the pain from her 
other service connected problems.  She has long been socially 
isolated, and while she sees one brother, she is unable to 
deal with children in his family or others.  Of interest are 
several questionnaires prepared by the veteran herself in 
connection with these assessments in which she describes her 
situation.
 
Since the case was remanded by the Board, additional clinical 
records and repeated VA examinations and assessments have 
been undertaken.  All are reported in the claims file.

One extensive assessment dated in October 2003 is to the 
effect that she had described herself as depressed and 
feeling a profound sense of failure.  She was unable to start 
a life for herself, and in her mother's home unable to work 
or support herself until the end of 1997, when she was rated 
as permanently disabled by Social Security Administration 
(SSA).

The evaluation noted that she now lived alone, in public 
housing unit and was unable to work or do much of anything 
around her apartment because of her depression, memory 
deficits, and low motivation for activity, as well as the 
pain, all of which could also stimulate an asthma attack.  
Her Global Assessment of Functioning (GAF) score was 35.

.A subsequent VA evaluation in January 2004 noted her overall 
impairments in virtually all areas.  A GAF of 45 was 
assessed, a score which was confirmed in April 2004 on 
additional evaluation.

Analysis

Upon a review of the evidence of record, the Board finds that 
the veteran's depression is shown to be productive of a 
mental health picture that more nearly approximates a 
disability characterized by occupational and social 
impairment with deficiencies in virtually all areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  

She lives in public housing, is unable to work and no longer 
sees friends or does any outside socializing except with her 
more intimate family members, interaction which is further 
limited by their children.  She is lacking motivation for 
even the smallest tasks around the home and wants to sleep to 
avoid being awake and dealing with things around her.  She is 
described as being simply unable to cope.  

She is impacted by pain as well, but this is intimately 
associable with all of her service connected impairments.

Her recent GAF has ranged from 35-45 at the highest, which is 
reflected in marginal adaptability at best.  

More often than not, the veteran's service-connected 
depression is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

As such, the Board finds that the evidence reasonably 
supports the award of a 100 percent disability evaluation for 
the veteran's service-connected major depressive disorder.  







ORDER

An increased evaluation for major depressive disorder of 100 
percent is warranted, subject to the pertinent regulatory 
criteria relating to the payment of monetary awards. 


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


